IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30660
                        Conference Calendar



AARON J. JOHNSON,

                                          Plaintiff-Appellant,

versus

CHRIS SMITH; CURLEY MATHEWS; GRADY P.
GAGNARD; LEON COCO; TATE, Sergeant;
JOSEPH FURGUSON; ROBERT LEMOINE, Cadet;
CORY WALDING; EDDIE MILLS; GARY DUBROC;
KAYLO, Warden,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 99-CV-1155
                       --------------------
                         February 20, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Aaron J. Johnson appeals from the dismissal as frivolous of

his claims under 42 U.S.C. § 1983 against various corrections

officers and prison officials.   Johnson’s brief, which is simply

a typed version of his district court motion for summary

judgment, contains no record citations and no identification of

any error in the magistrate judge’s order dismissing his claims.

Although this court applies less stringent standards to parties

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-30660
                                 -2-

proceeding pro se than to parties represented by counsel and

liberally construes the briefs of pro se litigants, pro se

parties must still brief the issues and reasonably comply with

the requirements of FED. R. CIV. P. 28.    See Grant v. Cuellar, 59

F.3d 523, 524 (5th Cir. 1995).    Johnson has not adequately

briefed any argument regarding the magistrate judge’s dismissal

of his constitutional claims as frivolous.

     Johnson’s failure to identify any error in the district

court's legal analysis or its application to the facts of this

case "is the same as if he had not appealed that judgment."

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).    This court "will not raise and discuss

legal issues that [Johnson] has failed to assert."     Id.

Johnson’s appeal is without arguable merit and is thus frivolous.

See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).       Because

this appeal lacks merit, it is DISMISSED.     See 5TH CIR. R. 42.2.

     The magistrate judge’s dismissal of Johnson’s claims as

frivolous counts as a ”strike” for the purposes of 28 U.S.C.

§ 1915(g), and the dismissal of this appeal as frivolous counts

as a second “strike.”    See Adepegba v. Hammons, 103 F.3d 383, 387

(5th Cir. 1996).   Johnson is hereby warned that should he

accumulate three “strikes,” he will be barred from proceeding in

forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; TWO-STRIKES WARNING ISSUED.